DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 08/06/2021. The applicant has submitted 1-11 claims for examination, all claims are currently pending of which claims 1-10 are amended and claim 11 new. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim limitation “means for retrieving”, “means for applying”, “means for compressing” and “means for sending” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification repeats the same recitation of means as recited in claims and provides no support that defines such means  over a generic placeholder to perform a function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bures  US 2020/0322703 as applied to and further in view of Dixit US 2020/0226107.
Regarding claims 1, 9 and 11, Bures teaches a method, performed in a control device, for optimizing the scheduling of files to be sent to an application server at regular time intervals, comprising the following steps in a control device(Bures teaches a system for period sending of sensor/metric data from a gateway to a  analysis system, ¶s131,132) 
["The power consumption due to receiving data, listening for potential transmissions, and/or being powered on can be further reduced in accordance with the power constraint data. For example, the transceiver 220 and/or additional communication interfaces can be turned off for windows of time that the transceiver 220 and/or additional communication interfaces are not transmitting data. In such embodiments, a listening window of the transceiver 220 and/or additional communication interfaces may occur only at particular times, where transmissions from gateway device 130 and/or other computing devices attempting to transmit data to the multi-sensor unit 120 will only be received by the multi-sensor unit 120 in these listening windows. In some embodiments, the scheduled times and/or lengths of the listening windows are known the monitoring data analysis system 140, gateway device 130 and/or other computing devices, for example, as a result of being dictated by the current mode of operation indicated in control data generated by the monitoring data analysis system 140 and/or transmitted by the gateway device 130. The gateway device 130 and/or other computing devices can transmit information such as control data accordingly within these listening windows.", ¶131]
[" Alternatively, if the listening windows are unknown and/or are dynamically changed by multi-sensor units in response to conserving additional power due to the power constraint data, the gateway device 130 and/or other computing devices can transmit frequent and/or periodic transmissions of the information and/or can transmit frequent and/or periodic queries as to whether or not the listening window is currently open. If one of these transmissions occurs when the listening window is open, the multi-sensor unit 120 can acknowledge receipt of the transmission, and/or can widen their listening window in response to the transmission indicating that further information will be transmitted to the multi-sensor unit 120.", ¶132]

retrieving a first set of files from a database for a time interval, the first set of files being stored in a priority queue and carrying information sent from sensors linked to industrial machines(data from sensors are prioritized and placed in queue for transmission, ¶s37,88), 
[“For example, the operational data 212 can indicate a current mode of operation. The current mode of operation can correspond to current functionality and/or currently utilized executable instructions. The processing module can execute the operational data to cause the multi-sensor unit 120 to operate in accordance with the current mode of operation. The current mode of operation can correspond to a currently utilized software, firmware, and/or operating system version. The current mode of operation can correspond to currently utilized variable values and/or other parameter values stored in memory module 210, such a unit weight prioritizing the multi-sensor unit relative to other multi-sensor units, sensor device weights prioritizing the sensor devices 1-W, power constraint data, a maximum data transmission rate, and/or other variables discussed herein that dictate current functionality. Changing from a current mode of operation to an updated mode of operation can correspond to a software update, firmware update, operating system update, changes to variable values and/or other parameter values, and/or can otherwise cause at least one change in the functionality and/or operations of the multi-sensor unit 120.", ¶37]

["The data packet scheduling module 244 can store data packets generated by the data packet generator module in a data packet cache 214 until they are able to be transmitted. These queued data packets can be ordered based on the time they are generated, for example, where data packets are transmitted in the order they are generated. However, a transmission lag can accumulate over time if the maximum data transmission rate of the multi-sensor unit compares unfavorably to the rate and/or size of data packets generated by the data packet generator can increase. This can be unideal, and it may be more favorable for most recent packets to be transmitted by the multi-sensor unit to keep the monitoring system 100 as close to real-time as possible, even if there are gaps in certain time intervals corresponding times that network congestion caused the maximum data transmission rate of a multi-sensor unit to lower to a point that data packets generated in those time intervals needed to be skipped. This can include determining a proportion and/or number of data packets that need to be skipped based on the current network availability and/or current packet transmission rate that is possible. This can further include selecting which ones of queued and/or recently received data packets will be skipped in accordance with the determined proportion and/or number.", ¶88]

applying the retrieved first set of files to a scheduling algorithm using a compression ratio and combined with a machine learning in order to select a second set of files, 
[“The additional data sources 170 can include other computing devices, server systems, and/or databases corresponding to the entity responsible for the facility. This can include one or more client devices 160 and/or other database systems 541 of other monitoring systems 100 located at other facilities that are associated with the same entity and/or one or more same users of the monitoring system 100. For example, other monitoring systems 100 can transmit data collected for their facility, which can be used to compare operational metrics across different facilities in different locations. Measurement values for measurement entries can duplicate the measurement entries from the other monitoring systems 100, can correspond to statistical measurements collected by the other monitoring systems 100, and/or can include an identifier in the measurement source indicating which one of the other monitoring systems 100 the measurement corresponds to. In some embodiments, measurement data collected by some or all monitoring systems 100, across facilities with any affiliation, can be centralized to enable collection and analysis of a higher volume of various data. For example, this can be utilized as training data to train more adaptive machine learning models for execution of various inference functions utilized herein.", ¶226]
compressing the second set of files based on the compression ratio into a compressed file,
[" In some embodiments, changes in function parameters, time window, and/or selected functions to meet requirements set by the maximum data transmission rate for a sensor device can further be based on an amount of information entropy preserved in a compression of the measurement data. In particular, multiple options for changes in function parameters, time window, and/or selected functions that would cause the rate and/or amount of processed measurement data to be within the bounds of the maximum data transmission rate can be evaluated based on their respective impacts on the information entropy of the original measurement data. For example, a compression algorithm and/or other processing function that decreases the amount of data transmitted, but corresponds to a lossless compression algorithm can be selected over a different compression algorithm and/or different processing function that also decreases the amount of data transmitted, but corresponds to a lossy compression algorithm.", ¶74]
 wherein the size of the compressed file is below a size limit, and sending the compressed file to the application server(size threshold i.e. limit for transmission of data varies based on network conditions/bandwidth, compression algorithm which compresses data a ratio selected to meet threshold limitations i.e under the size limit, ¶s 22,74,110)
["The monitoring data analysis system 140 can analyze data collected in the measurement database automatically and/or in response to queries and/or function calls received from or more client devices 160 via graphical user interface 190. This analysis can be utilized, for example, to calculate statistical trends; automatically determine correlated types of information; automatically determine monitoring priority of different locations, features, and/or measurable conditions in the facility; automatically determine highest entropy data or otherwise optimal raw and/or processed data to be sent by some or all multi-sensor units 120 based on these determined statistical trends, correlated types of information, monitoring priority, and/or bandwidth constraints; to generate instructions to update the mode of operation of some or all multi-sensor units based on the automatically determined highest entropy data or otherwise optimal raw and/or processed data; train machine learning models; utilize the machine learning models to generate inference data predicting current conditions and/or future conditions; automatically generate heat map data illustrating current and/or predicted conditions across different locations within the facility; automatically determine optimal environmental and/or electrical conditions for different parts of the facility; automatically determine specialized optimal environmental and/or electrical conditions for different features in the facility; automatically detect anomalies, detect non-optimal conditions, and/or detect other conditions of interest by utilizing user-defined functions and/or inference data generated by inference functions; automatically generate alert data to alert users, personnel and/or customers of detected anomalies and/or detected non-optimal conditions via a notification to a client devices 160 associated with the users personnel and/or customers; automatically generate updated control data for transmission, via the gateway, to one or more multi-sensor units to cause the one or more multi-sensor units 120 to change the rate of collection and/or richness of collection of one or more of their sensors in response to a detected anomalies and/or non-optimal conditions; and/or automatically generate control data for transmission to equipment in the facility to adjust current electrical and/or environmental conditions to detected anomalies and/or detected non-optimal conditions.", ¶22] 
[" In some embodiments, changes in function parameters, time window, and/or selected functions to meet requirements set by the maximum data transmission rate for a sensor device can further be based on an amount of information entropy preserved in a compression of the measurement data. In particular, multiple options for changes in function parameters, time window, and/or selected functions that would cause the rate and/or amount of processed measurement data to be within the bounds of the maximum data transmission rate can be evaluated based on their respective impacts on the information entropy of the original measurement data. For example, a compression algorithm and/or other processing function that decreases the amount of data transmitted, but corresponds to a lossless compression algorithm can be selected over a different compression algorithm and/or different processing function that also decreases the amount of data transmitted, but corresponds to a lossy compression algorithm.", ¶74] 
["In some embodiments, updates are sent as control data transmissions via the gateway device 130 and are received via transceiver 220. In particular, minor updates such as interpreted code updates and/or binary difference updates for individual, modular binary elements can be transmitted as control data in this fashion. Alternatively or in addition, some updates, such as major updates and/or updates that require a large amount of data and/or bandwidth for transmission to the multi-sensor units, can be transmitted in a different fashion. In particular, monitoring data analysis system 140, in response to generating an update for delivery to one or more multi-sensor units, can determine an update size and/or update bandwidth requirements for the update. The update size and/or update bandwidth requirements can be compared to a size threshold and/or a bandwidth threshold, and if the update size and/or update bandwidth is larger than and/or otherwise compares unfavorably to the size threshold and/or a bandwidth threshold, the monitoring data analysis system 140 can designate that the update be delivered to the multi-sensor unit via a different communication channel, for example, by utilizing an additional communication interface of the multi-sensor unit.", ¶110]

wherein the compression ratio is updated based on the size of the second set of files and the size of the compressed file, and(machine learning is used to determine compression to be applied to measurement data transmitted to monitoring system, machine learning takes threshold size of data associated with available bandwidth  and determines compression algorithm best to compress data to meet bandwidth(size) restrictions, ¶s87,110) 
["The data packet scheduling module 244 can store data packets generated by the data packet generator module in a data packet cache 214 until they are able to be transmitted. These queued data packets can be ordered based on the time they are generated, for example, where data packets are transmitted in the order they are generated. However, a transmission lag can accumulate over time if the maximum data transmission rate of the multi-sensor unit compares unfavorably to the rate and/or size of data packets generated by the data packet generator can increase. This can be unideal, and it may be more favorable for most recent packets to be transmitted by the multi-sensor unit to keep the monitoring system 100 as close to real-time as possible, even if there are gaps in certain time intervals corresponding times that network congestion caused the maximum data transmission rate of a multi-sensor unit to lower to a point that data packets generated in those time intervals needed to be skipped. This can include determining a proportion and/or number of data packets that need to be skipped based on the current network availability and/or current packet transmission rate that is possible. This can further include selecting which ones of queued and/or recently received data packets will be skipped in accordance with the determined proportion and/or number.", ¶87]
["In some embodiments, updates are sent as control data transmissions via the gateway device 130 and are received via transceiver 220. In particular, minor updates such as interpreted code updates and/or binary difference updates for individual, modular binary elements can be transmitted as control data in this fashion. Alternatively or in addition, some updates, such as major updates and/or updates that require a large amount of data and/or bandwidth for transmission to the multi-sensor units, can be transmitted in a different fashion. In particular, monitoring data analysis system 140, in response to generating an update for delivery to one or more multi-sensor units, can determine an update size and/or update bandwidth requirements for the update. The update size and/or update bandwidth requirements can be compared to a size threshold and/or a bandwidth threshold, and if the update size and/or update bandwidth is larger than and/or otherwise compares unfavorably to the size threshold and/or a bandwidth threshold, the monitoring data analysis system 140 can designate that the update be delivered to the multi-sensor unit via a different communication channel, for example, by utilizing an additional communication interface of the multi-sensor unit.", ¶110]
wherein the reinforcement learning uses the size of a previous compressed file from a previous time interval(machine learning  is performed repeatedly continually improving selection of compression, ¶s110,213,294).
["In some embodiments, updates are sent as control data transmissions via the gateway device 130 and are received via transceiver 220. In particular, minor updates such as interpreted code updates and/or binary difference updates for individual, modular binary elements can be transmitted as control data in this fashion. Alternatively or in addition, some updates, such as major updates and/or updates that require a large amount of data and/or bandwidth for transmission to the multi-sensor units, can be transmitted in a different fashion. In particular, monitoring data analysis system 140, in response to generating an update for delivery to one or more multi-sensor units, can determine an update size and/or update bandwidth requirements for the update. The update size and/or update bandwidth requirements can be compared to a size threshold and/or a bandwidth threshold, and if the update size and/or update bandwidth is larger than and/or otherwise compares unfavorably to the size threshold and/or a bandwidth threshold, the monitoring data analysis system 140 can designate that the update be delivered to the multi-sensor unit via a different communication channel, for example, by utilizing an additional communication interface of the multi-sensor unit.", ¶110]

["In some embodiments, the frequency of the clock utilized to define these fixed-width timestamps is at least as high as the highest-rate sensor device, the highest-rate transmission rate of a multi-sensor unit, and/or another highest-rate collection of measurements in the system. In some embodiments, this frequency is utilized to determine a set of frequency options for the frequency dictating the measurement collection rates assigned to various sensor devices, and/or the frequency that dictates the interval of time windows utilized to generate processed measurement values by multi-sensor units. Control data sent to the corresponding multi-sensor units can dictate collection rates and/or time windows that correspond to a selected frequency from these frequency options. In particular, the frequency options are determined such that product of any one of the frequency options and a selected integer is equal to the frequency of the timestamp schedule. This can be utilized to ensure that once the raw or pre-processed measurements received from a particular measurement source are time-aligned, their corresponding rates are preserved, where the number of time-aligned timestamps between measurements is fixed and preserves the actual collection rate and/or actual time window.", ¶213]
[" These inference functions can be generated by the monitoring data analysis system 140 by training a model, such as a classification and/or regression machine learning model, on a set of training data. The model can correspond to a neural network, a deep neural network, an artificial neural network, a convolutional neural network, a Bayesian model, a support vector machine model, a cluster analysis model, and/or other supervised or unsupervised learning model. The function database 543 can further include one or more training functions utilized to train models to generate corresponding inference functions, and/or the monitoring data analysis system 140 can otherwise be operable to determine training data, determine a number of input and/or output nodes and/or fields of a feature vector, determine a type of model to be trained on the training data, determine an number and/or types of neural network layers and/or other structure of the model, determine an initial set of weights and/or parameters dictating the model, determine step sizes and/or a number of iterations utilized to train the model, Some or all of these determinations can be made in response to user input to graphical user interface 190, for example, in response to a prompt to enter the determination, to select one or more of these determinations from a discrete set of options, and/or to enter one or more of these determinations. Alternatively or in addition, some or all of these determinations can be made automatically by the monitoring data analysis system, for example, based on previous models, default selection data, and/or selections determined to be optimal or otherwise desirable.", ¶294]

Bures teaches applying machine learning to compression algorithm selection. Bures does not teach reinforcement learning. Dixit in the same field with respect to data storage and transmission over a computing network teaches compression analysis using Machine Learning

[“However, the network or network operator may not be capable of predicting the rewards (or costs) associated with a particular implementation of deduplication because the characteristics of the data and contention for computing resources may be unpredictable. The network or network operator may need to vigilantly monitor the data to understand its nature and, depending on availability of computing resources, determine how to perform deduplication to achieve optimal results (e.g., distributing computing resources in accordance with user-specifiable allocations). Various embodiments of the present disclosure can overcome these and other deficiencies of the prior art by utilizing reinforcement learning to determine the set of actions to take for data deduplication to optimize computing resource utilization. In some embodiments, reinforcement learning can be utilized for determining how to implement deduplication within a distributed computing system. For example, deduplication can be modeled as a multi-armed bandit (MAB) problem in which each set of actions (or arm) has an associated reward (or cost) and it is unknown at a given time which set of actions (or arm) produces the optimal results. The MAB problem and solution is derived from a scenario in which a gambler must decide which slot machine among a set of slot machines (e.g., one-armed bandits) to play, how many times to play each machine, which order to play them, and whether to continue with the current machine or try a different machine.”, ¶13]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Bures with applying the particular machine learning method of reinforcement learning as taught by Dixit. The reason for this modification would be to apply a well known machine learning algorithm as an alternative to supervised learning that can implemented in a predictable way with predictable results.
Regarding claim 2, Bures teaches wherein the updated compression ratio is used for a next first set of files to be retrieved for a next time interval(machine learning is used to repeatedly infer future conditions and optimal compression algorithms, ¶s 132, 212, 226).
[" Alternatively, if the listening windows are unknown and/or are dynamically changed by multi-sensor units in response to conserving additional power due to the power constraint data, the gateway device 130 and/or other computing devices can transmit frequent and/or periodic transmissions of the information and/or can transmit frequent and/or periodic queries as to whether or not the listening window is currently open. If one of these transmissions occurs when the listening window is open, the multi-sensor unit 120 can acknowledge receipt of the transmission, and/or can widen their listening window in response to the transmission indicating that further information will be transmitted to the multi-sensor unit 120.", ¶132]
["In some embodiments, multiple measurements received from the same multi-sensor unit and/or different multi-sensor unit can be time-aligned. For example, received measurements in an asynchronous system with various timestamps and/or receipt times can be assigned a timestamp in accordance with a timestamp schedule controlled by the monitoring system. Multiple timestamps that are similar and/or correspond to measurements determined to have been collected at approximately the same time can be assigned identical timestamps. The timestamp schedule can include fixed-width timestamps set by a clock of the monitoring system. Timestamps received for various measurements can be rounded to the nearest time or otherwise assigned a time in the timestamp schedule. This can ensure that rather that storing a plurality of arbitrary, asynchronous timestamps, the measurement database can include time-aligned entries, and/or can include timestamps that all correspond to fixed intervals, to further ease the use of measurement entries in further processing, for use in analysis, to train inference functions, and/or to ease user-configurable processing.", ¶212]
[" The additional data sources 170 can include other computing devices, server systems, and/or databases corresponding to the entity responsible for the facility. This can include one or more client devices 160 and/or other database systems 541 of other monitoring systems 100 located at other facilities that are associated with the same entity and/or one or more same users of the monitoring system 100. For example, other monitoring systems 100 can transmit data collected for their facility, which can be used to compare operational metrics across different facilities in different locations. Measurement values for measurement entries can duplicate the measurement entries from the other monitoring systems 100, can correspond to statistical measurements collected by the other monitoring systems 100, and/or can include an identifier in the measurement source indicating which one of the other monitoring systems 100 the measurement corresponds to. In some embodiments, measurement data collected by some or all monitoring systems 100, across facilities with any affiliation, can be centralized to enable collection and analysis of a higher volume of various data. For example, this can be utilized as training data to train more adaptive machine learning models for execution of various inference functions utilized herein.", ¶226]

Regarding claim 3, Bures teaches wherein the scheduling algorithm takes as input the first set of files, the compression ratio and the size limit and provides as output the second set of files(machine learning is used to determine compression to be applied to measurement data transmitted to monitoring system, machine learning takes threshold size of data associated with available bandwidth  and determines compression algorithm best to compress data to meet bandwidth(size) restrictions, ¶s87,110) 
 and wherein the size of the second set of files divided by the compression ratio is less than the size limit(size threshold i.e. limit for transmission of data varies based on network conditions/bandwidth, compression algorithm which compresses data a ratio selected to meet threshold limitations i.e under the size limit, ¶s 22,74,110)
Regarding claim 10, Bures further teaches a non-transitory computer-readable medium having embodied thereon a computer program for executing a method for optimizing the scheduling of files to be sent to an application server at regular time intervals on a control device according to any of claims claim 1 to 7.
[" In various embodiments, a non-transitory computer readable storage medium includes at least one memory section that stores operational instructions that, when executed by a processing module that includes a processor and a memory, cause the processing module to: receive a plurality of measurement data from the gateway device, via the network interface, where each of the plurality of measurement data indicates a measurement generated by one of a plurality of multi-sensor units; generate a set of measurement entries based on the plurality of measurement data, where the measurement value of each of the set of measurement entries is populated based on the measurement of a corresponding one of the plurality of measurement data, and where the sensor identifier of the each of the plurality of measurement entries is selected based on determining the corresponding one of the plurality of multi-sensor units; add the set of measurement entries to the measurement database as measurement entries of the subset of the plurality of measurement entries; transmit, via the network interface, application data to a client device, where the client device includes at least one client processor and at least one client memory that stores application instructions corresponding to the application data that, when executed by the at least one client processor, cause the client device to display a graphical user interface via a display device of the client device; receive from the client device, via the network interface, a custom function definition for a custom function, where the graphical user interface displays a prompt to enter the custom function definition, and where the custom function definition is entered via user input to the client device in response to the prompt; generate custom function output by performing the custom function on a filtered subset of the plurality of measurement entries by utilizing the custom function definition; and/or transmit, via the network interface, the custom function output to the client device, where the custom function output is displayed via the graphical user interface.", ¶424]


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bures/Dixit as applied to claim 1, and further in view of McCormick CN106716938.
Regarding claim 4, Bures/Dixit does not teach wherein the scheduling algorithm is based on a Johnson scheduling algorithm. McCormick in the same file of endeavor as the inventions teaches a system for scheduling data transmission over a computing network. McCormick teaches wherein the scheduling algorithm is based on a Johnson scheduling algorithm.
["In yet another embodiment, the present disclosure includes a data service scheduling method, the scheduling method of data service comprises: using the network controller to obtain the network topology of the network, using the network controller based on network topology to generate the augmented graph; using the network controller the augmented graph into mixed integer linear programming, mixed integer linear programming for using network controller to schedule of the stream in the network to minimize delay or delay variation of the stream, and using the network controller output stream scheduling.", ¶10]
["using part 600, it is possible to use minimum-delay routing algorithm through the network with controlled delay characteristic to construct the path. For one time slot only needs to flow, algorithm such as Dijkstra algorithm may be used to calculate the minimum delay path. for additional details about the Dijkstra algorithm published at June 11, 1959 E.W.Dijkstra " A Note on TwoProblems III Connexion Within the Graphs "and published by 2008 S.Skiena of" The AlgorithmDesign Manual " are described, the two document incorporated in this text by way of reference. just like text copy. Alternatively, the substituting may use other algorithm such as-Bellman Ford algorithm, A* search algorithm, Warshall algorithm, Johnson's algorithm or according to ordinary skill in the art will understand after reading this disclosure of any other suitable algorithm for calculating minimum delay paths. Robert A Formal Basis for human P.E.Hart for calculating the additional details of the algorithm of the minimum delay path, for publication in 1968 years for the Hueristic Determination of Minimum CostPaths ", published by 1962 W.Floyd "Algorithm 97: Shortest Path", and published by 1977 Donald B.Johnson, "Efficient algorithms for the paths III in sparsenetworks" are described. these documents are incorporated herein by way of reference, just like text copy. As the transmission time in each step in the network is assigned to each stream, so the minimum delay path is inherently zero jitter. to stream including a plurality of time slot may require a more complex path computation and through a plurality of paths of the network. flow may refer to service flow, a single packet, packet flows or network stream, i.e., sequences of packets from source to destination. path is that flow is used through the network or through at least one part of the route network. multi-path flow may have over a network. it is desirable to make cross-delay of each path are the same.", ¶46]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Bures/Dixit with implementing a Johnson’s algorithm for scheduling of sensor data transmission as taught by McCormick. The reason for this modification would be to optimize schedule of sensor data transmissions.
	
Regarding claim 5, Dixit teaches wherein the reinforcement learning is based on a multi-armed bandits model.
[“The process 400 can proceed next to the physical storage node applying a multi-armed bandit (MAB) algorithm to select the next exclusive action to perform after the predetermined number of epochs of step 402, such as set forth in the pseudo code of Table 4. For example, at step 406, the physical storage node can select a random number. The MAB algorithm can continue to a decision block 408 in which the physical storage node can compare the random number to a threshold value. If the random number is less than the threshold value, the process 400 can continue to step 410 in which the physical storage node may select a random exclusive action as the next action to perform, perform the randomly selected exclusive action, and update the exclusive action cost matrix with the results of performing the randomly selected exclusive action. The process 400 can then return to step 406 to apply the MAB algorithm again for selecting the next exclusive action to perform for deduplication.”, ¶72]

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Bures/Dixit/McCormick as applied to claim 5 above, and further in view of Krause US 9,342,786.
Regarding claim 6, the combination of Bures/Dixit/McCormick does not teach wherein the scheduling algorithm provides an intermediary set of files that is used by a set of arms that use more or less files than the intermediary set of files and one arm is selected according to Upper Confidence Bound and corresponds to the second set of files. Krause being reasonably pertinent to the execution of Multi-armed bandit learning algorithms teaches a system for processing data set using machine learning. Krause teaches wherein the scheduling algorithm provides an intermediary set of files that is used by a set of arms that use more or less files than the intermediary set of files and one arm is selected according to Upper Confidence Bound and corresponds to the second set of files(Krause  Col 3 Lines 26-44, Col 9 Lines 32-47 teaches use of intermediate observations as part of MAB algorithm such can be applied to sensor data of Bures).
[" Another example is a non-transitory, machine readable medium having stored thereon instructions for selecting a batch of input data from available input data for parallel evaluation by a function. The instructions, when executed by at least one machine processor, cause the machine to model the function as drawn from a Gaussian process. The instructions cause the machine to use observations to determine a mean and a variance of the modeled function and determine an upper confidence bound from the determined mean and variance. The instructions cause the machine to apply a decision rule to select input data from the available input data to add to the batch of input data, wherein the selection is based on a domain-specific time varying parameter. The instructions cause the machine to hallucinate intermediate observations within the batch and select subsequent input data from the available input data for the batch of input data using the hallucinated observations with the decision rule. The instructions cause the machine to evaluate the input data of the batch in parallel with the function.", ¶ Col 3 Lines 26-44]
["In the GP-BUCB algorithm described above, the local information gain with respect to any f(x), xεD, tεN is bounded by fixing the feedback times and then bounding the maximum conditional mutual information with respect to the entire function f which can be acquired by any algorithm which chooses any set of B−1 or fewer observations. While this argument uses multiple upper bounds, any or all of which may be overly conservative, this approach is still applicable because such a bound C holds for any possible algorithm for constructing batches. It is otherwise quite difficult to disentangle the role of C in setting the exploration-exploitation tradeoff parameter β.sub.t from its role as a bound on how much information is hallucinated by the algorithm, since a larger value of C (and thus β.sub.t) typically produces more information gain by promoting exploration under the GP-BUCB decision rule, in Equation (4)." Col 9 Lines 32-47]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Bures/Dixit/McCormick with execution for a multi-armed bandit learning for selecting sensor data for transmission. The reason for this modification would be to effectively execute a method for executing a MAB algorithm using feedback from intermediate data and applying upper bounds to optimally select sensor data for transmission.
	
Regarding claim 7, the combination of Bures/Dixit/McCormick/Krause teaches wherein the sum of the weights of files of the intermediary set of files divided by the compression ratio is under the size limit(weighting as taught by Krause applied to sensor data of Krause Col 11 Lines 1-5 to select compression under the bandwidth constraints as taught by Bures, ¶110).
[" While the analysis of the GP-BUCB algorithm above uses feedback mappings fb[t] specified by the problem instance, it may be useful to let the algorithm control when to request feedback, and to allow this feedback period to vary in some range not easily described by any constant B. For example, allowing the algorithm to control parallelism is desirable in situations where the cost of executing the algorithm's queries to the oracle depends on both the number of batches and the number of individual actions or experiments in those batches. For example, in a chemical experiment, in which cost is a weighted sum of the time to complete the batch of reactions and the cost of the reagents needed for each individual experiment, this is the case. In such a case, confronting an initial state of relative ignorance about the reward function, it may be desirable to avoid using a wasteful level of parallelism." Col 11 Lines 1-15]

["In some embodiments, updates are sent as control data transmissions via the gateway device 130 and are received via transceiver 220. In particular, minor updates such as interpreted code updates and/or binary difference updates for individual, modular binary elements can be transmitted as control data in this fashion. Alternatively or in addition, some updates, such as major updates and/or updates that require a large amount of data and/or bandwidth for transmission to the multi-sensor units, can be transmitted in a different fashion. In particular, monitoring data analysis system 140, in response to generating an update for delivery to one or more multi-sensor units, can determine an update size and/or update bandwidth requirements for the update. The update size and/or update bandwidth requirements can be compared to a size threshold and/or a bandwidth threshold, and if the update size and/or update bandwidth is larger than and/or otherwise compares unfavorably to the size threshold and/or a bandwidth threshold, the monitoring data analysis system 140 can designate that the update be delivered to the multi-sensor unit via a different communication channel, for example, by utilizing an additional communication interface of the multi-sensor unit.", ¶110]

Regarding claim 8, Dixit teaches wherein a learning phase is used for the set of arms, taking as feedback the size of the previous compressed file sent to the application server.
["In this example, the RL engine 310 includes an MAB exclusive action selector element 312 and an exclusive action cost matrix 314. The MAB exclusive action selector element 312 can set forth the set of exclusive actions (or arms) that the RL engine 310 can take for deduplication and the logic for selecting a particular exclusive action (or arm). As a simple example, the set of independent actions can include: [0058] Compressing the data (e.g., Run-length encoding (RLE), Huffman coding, Prediction by partial matching (PPM), Burrows-Wheeler, Lempel-Ziv (LZ) and variants, etc.); [0059] Computing hashes for the data (e.g., Cyclic Redundancy Check (32-bit) (CRC-32), Message Authentication Code (MAC), Universal Hashing Message Authentication Code (UMAC), Message Digest Algorithm Number 5 (MD5), Secure Hash Algorithm (SHA-1), Research and Development in Advanced Communications Technologies ((RACE) Integrity Primitives Evaluation (RIPE)) Message Digest (160-bits) (RIPEMD-160), etc.) and mapping the hashes to a deduplication database; and [0060] Coalescing contiguous duplicate file blocks.", ¶57]

["One of ordinary skill in the art will appreciate that there can be any number of different actions and any number of combinations of different actions in various other embodiments but these three actions are provided herein as a set of independent and exclusive deduplication actions for brevity and ease of understanding. Table 1 sets forth the set of exclusive actions (or arms) derived from the independent actions. For instance, as there are three independent actions ‘M’ in this example, there can be 2.sup.M or eight exclusive actions ‘A’ in which a value of zero can indicate that an independent action is not performed and a value of one can represent that the independent action is performed during an epoch.", ¶61]



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2442